Wixy, J.,
dissenting. The plaintiff, a judgment creditor of Benjamin Temple, of date June, 1869, enjoins the execution of the other judgment creditor, Mrs. E. L. Henderson, of date and registry June, 1866, on the ground that the property of Temple, the common debtor, seized by the defendants, will not be sufficient to pay both judicial mortgages, the defendant’s (Mrs. Henderson) mortgage being prior in rank according to registry; but that her judgment is based upon a debt for the price of a slave and can not bo enforced by the courts, and that the sale of the property thereunder will damage the plaintiff, it being the only property of said Temple,
The proceeding seems to be anomalous. It is not an action to annul the judgment, whose execution the plaintiff, a third party, has restrained by the writ of injunction sued out by him. Temple, the common debtor, is not made party to this attack upon the judgment of Mrs. E. L. Henderson against him. If the plaintiff succeeds in having the judgment, attacked in this collateral manner, declared a nullity, the decree will not have the force and effect of the thing adjudged between Mrs. Henderson and her judgment debtor, Temple. The man whose property has been seized by his judgment debtor will not have the benefit of-the decree invalidating the judgment against him, under which the seizure was levied. The only law we have authorizing a third party to oppose the sale of property under a judgment of court is to be found in the Code of Practice.
Article 395 declares that “this opposition is a demand brought by a third person, not originally a party in the suit, for the purpose of arresting the execution of an order of seizure or judgment rendered in such suit, or to regulate the effect of such seizure in what relates to him.”
- Article 396 declares that “such opposition may take place in two cases:
“I. When the third person making the opposition pretends to be the owner of the thing which has been seized.
. “II. When he contends that he has a privilege on the proceeds of the thing seized and sold.”
If the third person claims the property he may enjoin the sale, and in such proceeding this opposition shall be considered as a separate demand. C. P. 400, 398.
“If, on the contrary, the opposition be made on the ground that the third opponent has a privilege which entitles him to be paid in preference to the party making the seizure out of the proceeds of the sale of the property, as when there are several seizures or conflicting claims on the same property, such opposition may be made by motion, of which due notice must be given both to the party who has made the seizure and to the sheriff; and the court, without requiring anv secu*653rity from the third opponent, shall direct the sheriff to retain in his hands, subject to further order, the proceeds of the sale.” C. P. 401.
The right of this third opponent does not arise under either of the provisions of article 396. He does not claim the thing, and therefore has no right to oppose and enjoin the sale. He does not claim a privilege on the proceeds of the sale superior to Mrs. Henderson, the seizing creditor; if ho did, it would be no cause to enjoin the sale. A senior mortgage creditor can not prevent the sale of the common debtor’s property under a seizure of the junior mortgage creditor. His remedy, under article 401, is on the proceeds in the hands of the sheriff.
Here the plaintiff, without ever causing, execution to issue on his own judgment, proposes to suspend the execution of Mrs. Henderson’s judgment against her judgment debtor, Temple, on the mere suggestion of a defense which Temple never cared to oppose to his creditor, Mrs. Henderson, at the trial in 1866.
Here the third opponent, under a judgment in 1869 on a debt contracted in 1866, seeks by a collateral attack to have the debt on which Mrs. Henderson’s judgment was based for a slave, contracted before the war, long anterior to his own claim, declared an absolute nullity, notwithstanding article 1993 of the Revised Civil Code declares that “no creditor can, by the action given by this section, sue individually to annul any contract made before the time his debt accrued.” From the evidence I have no doubt that the debt for the slave, on which the judgment of Mrs. Henderson is founded, was long anterior to the time the debt of the plaintiff was contracted.
This court has repeatedly decided under the article quoted that an inquiry into the consideration of an anterior contract can not be instituted by a creditor subsequently acquiring rights against the same debtor.
The judgment of a court of competent jurisdiction unappealed from, where the parties have been cited, is not and never can be an.absolute nullity. It can only be attacked in the action of nullity provided by the articles of the Code of Practice under the title “ Of the nullity of judgments.”
Article 604: “One may demand the nullity of a judgment for any of the causes provided in this section, even if no appeal have been taken from the same or if the delay for taking the same have expired.”
Article 605: “The causes for which the nullity of a definitive judgment maybe demanded are two-fold: Those that are relative to the form of proceeding, and those that appertain to the "merits of the question tried.”
The vices of form are detailed in article 606.
Article 607 declares that “a definitive judgment may be annulled in all cases where it appears that it has been obtained through fraud *654or other ill practices on the part of the party in whose favor it was rendered; as if he obtained the same by bribing the judge or the witnesses, or by producing forged documents or by denying having-received the payment of a sum, the receipt of which the defendant had lost or could not find at the time, but has found since the rendering of the judgment.”
It is not pretended that the judgment enjoined is affected by vices of form. C. P. 606. There is no allegation that it was obtained through fraud or other ill practices of Mrs. E. L. Henderson, or is liable to nullity under article 607, C. P. Indeed, the debtor in the judgment sought to be declared a nullity is not a party to this proceeding, and the plaintiff does not pretend to sue under the articles of the Code of Practice under the title “Of the nullity of judgments.”
I think the proceeding most extraordinary and such as is not warranted by law.
We can not get before the court the consideration of the debt-merged in the judgment in. the proceeding before us. The inquiry can not be instituted except by opening the judgment in the manner provided by law. The action of nullity is the only mode provided by law to revise a judgment after the time for appeal has passed; and until it is legally opened for revision we can have no legal knowledge-of the evidence on which it was rendered.
“ A judgment is the highest evidence of a debt, and the title merges, in the judgment. So, where judgment is had upon a note, the latter is merged in the former, from which only by its reversal or rescission can it be severed. So, too, a judgment in an action on which a judgment is rendered is merged in the latter; the debtor can not then plead against the 'claim thus merged in the judgment any prescription but that which bars the latter.” 9 La. 418; 1 An. 372 ; 3 An. 386; 7 An. 334; 9 An. 339; 12 An. 736; 14 An. 205, 231, 261; also authorities, collated, Hen. Dig. 72C, No. 6.
All irregularities or defects in the proceedings anterior to judgment, except the entire want of citation, must be corrected by appeal or in some direct proceeding instituted to set aside said decree. 2. R. 503.
There is no doubt of the slave consideration of the debt on which the judgment attacked was based. It was a delense that might have been urged at the trial; it can not be urged now as a ground for-injunction. The writ of injunction may be used as a means to protect a person in the*enjoyment of some right or thing already in possession, of the party suing it out. It ought not to be used merely for the purpose of suspending indefinitely the execution of a judgment of the court that has not been annulled and is not sought to be annulled, according to the nrovisions of the Code of Practice.
*655The fallacy of the reasoning of the counsel of the plaintiff is in supposing that a judgment is but the evidence of a debt, and that its slave consideration or the slave consideration of the note on which it was based may be judicially ascertained independently of the articles of the Code of Practice, and when ascertained it may be declared an absolute nullity, or its execution may be indefinitely suspended, as in the case before us, by a third party without an action of nullity.
I do not think the court ought to entertain irregular, suggestions of the invalidity of judgments and perpetually bar their execution. I think a judgment is not only the most solemn evidence of an indebtedness, but it is also the fiat of the sovereign peremptorily commanding its payment. It is the mandate of the State ordering the enforcement of the debt found to be due the creditor after full hearing of the parties and the evidence, which debt becomes merged in the judgment and can not be severed therefrom.
The judgment whose execution has been arrested by the injunction of the plaintiff has already been enforced, so far as the courts of the State are concerned. The debt already had the fiat or warrant of the sovereign for its enforcement. In 1866 the judgment became final; it acquired the force and effect of the thing adjudged. There was no prohibitory law at that time forbidding the courts from giving the sanction of the State to debts for the price of slaves. No prohibitory law subsequently enacted can affect the judgment rendered in 1866. If article 128 of the Constitution be held to have that effect it will deprive the plaintiff of her mortgage right, which she had previously acquired; it will impair the obligation of a contract and violate the Constitution of the United States, the paramount law of the land. But I do not believe that article 128 has any application to the judgment before us; it applies to contracts to be enforced subsequent to the adoption of the Constitution. So far from intending to invalidate judgments existing at the time of the adoption of the Constitution, I think it was the express purpose of the framers of our Constitution to validate them. Article 149 of the Constitution I regard as conclusive on this point. It declares that: “ All rights, actions, prosecutions, claims, contracts and all laws in force at the time of the adoption of this Constitution, and not inconsistent therewith, shall continue as if it had not been adopted; all judgments and judicial sales, marriages and executed contracts, made in good faith and in accordance with existing laws in this State, rendered, made or entered into between the twenty-sixth day of January, 1861, and the date when this Constitution shall be adopted, are hereby declared to be valid, except the following,” etc.
I therefore feel it my duty to dissent in this case.